DETAILED ACTION
This action is responsive to the following communications: the Application filed April 14, 2020, and the information disclosure statement (IDS) filed April 14, 2020.
Claims 1-20 are pending. Claims 1, 11, and 16 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KOREA, REPUBLIC OF 10-2019-0088383, filed on 07/22/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election in the reply filed on05/24/2021 is acknowledged. After reviewing the restriction requirement, the product and process of use cannot be 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 2019/0080740).
Regarding independent claim 1, Takahashib et al. disclose a magnetic junction memory device comprising: 
a first memory bank (e.g., FIG. 1: BA0) including a plurality of first magnetic junction memory cells (see FIG. 2 and para. 0057: a MRAM); 
a first local write driver (FIG. 1: 13_0) adjacent to the first memory bank and connected to first and second global data lines (see FIG. 1: 19 along with FIG. 2, and para. 0054), the first local write driver configured to write data to the plurality of first magnetic junction memory cells via first and second local data lines (FIG. 2: SL and BL in FIG. 1: 11_0); 
a second memory bank (FIG. 1: BA2) adjacent to the first memory bank and including a plurality of second magnetic junction memory cells; 
a second local write driver (FIG. 1: 13_2) adjacent to the second memory bank and connected to the first and second global data lines, the second local write driver 
a global write driver (FIG. 1: 19) configured to provide first write data to the first local write driver (13_0) via the first and second global data lines and provide second write data to the second local write driver (13_2) via the first and second global data lines (see e.g., FIGS. 1-2 and accompanying disclosure).
Regarding claim 2, which depends from claim 1, Takahashib et al. disclose the first memory bank (FIG. 1. BK0) includes a first sub-memory cell array (FIG. 1: 11_0 and FIG. 2) which includes the plurality of first magnetic junction memory cells (para. 0057: MRAM), the second memory bank (FIG. 1: BK2) includes a second sub-memory cell array (FIG. 1: 11_2 and FIG. 2) which includes the plurality of second magnetic junction memory cells, which does not share wordlines with the first sub-memory cell array (see FIG. 1: RD in BK0 and BK2), and the first local write driver (FIG. 1: 13_0) is between the first and second sub-memory cell arrays (see FIGS. 1-2 and accompanying disclosure).
Regarding claim 3, which depends from claim 2, Takahashib et al. disclose the second local write driver is separate from the first local write driver and is closer to the second sub-memory cell array than to the first sub-memory cell array (see e.g., FIG. 1).
Regarding claim 4, which depends from claim 1, Takahashib et al. disclose the first local write driver includes a first write latch configured to store the first write data to be written to the plurality of first magnetic junction memory cells, and the second local 
Regarding claim 5, which depends from claim 1, Takahashib et al. disclose a first sub-memory cell array selection element configured to connect the first global data line and the first local data line based on a bank selection control signal (see e.g., para. 0072: a signal based on the command/address signal CA to the bank BK …; para. 0089: … the global write controller 31 transmits a signal through a separate control line to each bank BK), and configured to connect the second global data line and the second local data line based on a bank selection control signal; and a second sub-memory cell array selection element configured to connect the first global data line and the third local data line based on a bank selection control signal and configured to connect the second global data line and the fourth local data line based on the bank selection control signal (see FIGS. 1 and 4-5, and accompanying disclosure).
Regarding claims 7-8, which depends from claim 1, Takahashib et al. disclose the first local data line is connected to first ends of each of the plurality of first magnetic junction memory cells, and the second local data line is connected to second ends of each of the plurality of first magnetic junction memory cells; and the first global data line includes a global source line, the second global data line includes a global bitline, the first and third local data lines include first and third local source lines which are connected to the global source line, and the second and fourth local data lines include 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2019/0080740).
Regarding claim 6, Takahashi et al. teach the limitations of claim 5.
Takahashi et al. do not explicitly disclose a first bitline multiplexer configured to select the first and second local data lines; and a second bitline multiplexer configured to select the third and fourth local data lines.
However, bitline multiplexer to select local source line and bit line is a well-known technology for a type of semiconductor memory device for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize multiplexer circuit to select one of bit lines because these conventional technology are well established in the art of the memory devices.

Claims 9-10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2019/0080740) in view of Matsuoka (US 2017/0270987).
Regarding claims 9-10, Takahashi et al. teach the limitations of claim 1.
Takahashi et al. further teach during a first write period, the first local write driver is configured to receive the first write data from the global write driver and write the first write data to the plurality of first magnetic junction memory cells, and during a second write period, which follows the first write period, the second local write driver is configured to receive the second write data from the global write driver and write the second write data to the plurality of second magnetic junction memory cells; and during the second write period, the first local write driver is configured to write the first write data to the plurality of first magnetic junction memory cells (see e.g., FIG. 4, the write circuit, and accompanying disclosure, e.g., para. 0077-0086).
Takahashi et al. do not explicitly disclose a second write period which is follows the first write period.
However, a second write period which is follows the first write period is a well-known technology for a type of semiconductor memory device for its purpose.
For support, of the above asserted facts, see for example, Matsuoka (US 2017/0270987), FIGS. 1 and 7: BG0, BK0 followed by BG1, BK0, and accompanying disclosure.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize sequential write operations based on bank group because these conventional technology are well established in the art of the memory devices.

Regarding claims 11-15 and 16-20 are rejected for the same reason set forth as applied to claims 1-10 unpatentable over Takahashi et al. and Matsuoka.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.